                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5
                                                                          6                               IN THE UNITED STATES DISTRICT COURT
                                                                          7
                                                                                                   FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          8
                                                                          9
                                                                         10   NICHOLAS JACOBSON,
                                                                         11
United States District Court




                                                                                             Plaintiff,                                         No. C 19-01716 WHA
                               For the Northern District of California




                                                                         12     v.
                                                                         13   CONTRA COSTA COUNTY, JANE T.                                      ORDER DENYING
                                                                         14   HIMMELVO, JESSICA HAMILTON, PAUL                                  PLAINTIFF’S MOTION
                                                                              MANAUT, VUTHY SEAN JENKINS, SAMIRA                                FOR SUMMARY
                                                                         15   A. ADAAN, KIRBY BRACKEL, ALLEN E.                                 JUDGMENT ON
                                                                              DE LA CRUZ, and DOES 1–20,                                        AFFIRMATIVE DEFENSE
                                                                         16                  Defendants.
                                                                         17                                                     /

                                                                         18                                          INTRODUCTION
                                                                         19          In this civil rights action, plaintiff moves for summary judgment on defendants’
                                                                         20   affirmative defense. For the reasons below, plaintiff’s motion for summary judgment is DENIED.
                                                                         21                                            STATEMENT
                                                                         22          In June 2017, plaintiff Nicholas Jacobson entered Sutter Health Memorial Hospital with a
                                                                         23   lumbar spinal fracture following a car accident. He left the hospital for the Martinez Detention
                                                                         24   Facility (MDF) as a pretrial detainee between June 21 and July 5, 2017. Plaintiff then
                                                                         25   transferred to a series of hospitals for treatment. In January 2018, he returned to MDF from the
                                                                         26   hospital. In April 2019, plaintiff filed this action, alleging that at MDF from June 21, 2017,
                                                                         27   through July 5, 2017, defendants violated the Fourteenth Amendment, the ADA, the
                                                                         28
                                                                          1   Rehabilitation Action, and standards of care. He alleges that he received inadequate medical
                                                                          2   care during his detainment in 2017 at MDF (Dkt. No. 25 at 2–3).
                                                                          3          Plaintiff now moves for summary judgment pursuant to Rule 56 on defendants’
                                                                          4   affirmative defense that plaintiff failed to exhaust administrative remedies. Defendants oppose
                                                                          5   and ask the court for judgment in their favor. This order follows full briefing and oral argument
                                                                          6   (Dkt. Nos. 25, 30, 35).
                                                                          7                                               ANALYSIS
                                                                          8          Summary judgment is granted under Rule 56 when “the pleadings, the discovery and
                                                                          9   disclosure materials on file, and any affidavits show that there is no genuine issue as to any
                                                                         10   material fact and that the movant is entitled to judgment as a matter of law.” A district court
                                                                         11   must determine, viewing the evidence in the light most favorable to the nonmoving party,
United States District Court
                               For the Northern District of California




                                                                         12   whether there is any genuine issue of material fact. Giles v. General Motors Acceptance Corp.,
                                                                         13   494 F.3d 865, 872 (9th Cir. 2007). A fact is “material” only if it could affect the outcome of the
                                                                         14   suit under the governing law. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248–49 (1986).
                                                                         15          The Prison Litigation Reform Act provides that “[n]o action shall be brought with respect
                                                                         16   to prison conditions under [42 U.S.C. § 1983], or any other [f]ederal law, by a prisoner confined
                                                                         17   in any jail, prison, or other correctional facility until such administrative remedies as are
                                                                         18   available are exhausted.” 42 U.S.C. § 1997e(a). Although once within the discretion of the
                                                                         19   district court, exhaustion in prisoner cases covered by § 1997e(a) is now mandatory. Porter v.
                                                                         20   Nussle, 534 U.S. 516, 524 (2002). The exhaustion requirement requires “proper exhaustion.”
                                                                         21   Woodford v. Ngo, 548 U.S. 81, 93 (2006). “Proper exhaustion demands compliance with an
                                                                         22   agency’s deadlines and other critical procedural rules because no adjudicative system can
                                                                         23   function effectively without imposing some orderly structure on the course of its proceedings.”
                                                                         24   Id. at 90–91 (footnote omitted).
                                                                         25          1.      GRIEVANCE PROCEDURE.
                                                                         26          This order holds that genuine issues of material facts exist as to defendants’ affirmative
                                                                         27   defense that plaintiff did not exhaust his administrative remedies. Defendants bear the burden to
                                                                         28   “prove that there was an available administrative remedy, and that prisoner did not exhaust that


                                                                                                                                2
                                                                          1   available remedy.” Albino v. Baca, 747 F.3d 1162, 1172 (9th Cir. 2014). Once defendants meet
                                                                          2   that burden, the inmate has the burden of production to show that “there is something in his
                                                                          3   particular case that made the existing and generally available administrative remedies effectively
                                                                          4   unavailable to him.” Ibid. The Custody Services Bureau, a division of Contra Costa County,
                                                                          5   governs MDF’s policy and facilities. Defendants rely on those policies constituting five to six
                                                                          6   pages of administrative remedies, which include the grievance and appeals procedures.
                                                                          7   Defendants allege that plaintiff failed to exhaust the administrative remedies laid out in MDF’s
                                                                          8   policy as they were available to him. Plaintiff, however, argues that MDF did not make those
                                                                          9   remedies “available” to him.
                                                                         10          A genuine issue of material fact exists as to whether MDF notified plaintiff about the
                                                                         11   grievance procedure. The PLRA applicability turns on this disputed fact. Plaintiff contends that
United States District Court
                               For the Northern District of California




                                                                         12   MDF failed to notify him of the grievance procedure because MDF did not provide him a copy
                                                                         13   of its policies for grievances and appeals. Defendants counter that MDF made its policy and
                                                                         14   procedure for grievances and appeals known to all inmates — including plaintiff. Defendants
                                                                         15   point to the fact that when MDF admits inmates, MDF requires them to watch an orientation
                                                                         16   video which provides an overview of MDF’s policies and procedures, including a briefing of the
                                                                         17   grievance policy and where to obtain information regarding the policies. Based on the record, a
                                                                         18   jury could go either way. Therefore, there is a fact question.
                                                                         19          A material fact also exists as to whether MDF made the administrative remedies
                                                                         20   “available” to plaintiff within the meaning of MDF’s policy. The grievance policy states that
                                                                         21   formal grievances must be submitted “within 48 hours of the date of the incident or condition”
                                                                         22   (Katon Decl. Exhs. A–C). Plaintiff claims that he did not have the capacity to exhaust his
                                                                         23   administrative remedies during his detainment in 2017 due to his injuries. Plaintiff could have
                                                                         24   filed his grievances when he returned to MDF in 2018, defendants reply, instead plaintiff
                                                                         25   delayed the process until February 2019. It remains disputed as to whether MDF made the
                                                                         26   administrative remedies “available” to plaintiff after the 48-hour period. Therefore, a factual
                                                                         27   question exists, and the motion for summary judgment is denied.
                                                                         28


                                                                                                                               3
                                                                          1          2.      EVIDENTIARY OBJECTIONS.
                                                                          2          Plaintiff objects to the Michael Brumfield and Elizabeth Berryman declarations and
                                                                          3   the exhibits submitted with defendants’ opposition brief. Because consideration of those
                                                                          4   declarations and exhibits would not change the outcome of this order, the objections are
                                                                          5   OVERRULED AS MOOT.
                                                                          6                                           CONCLUSION
                                                                          7          For the reasons above, plaintiff’s motion for summary judgment is DENIED.
                                                                          8   Defendants’ request for an order granting summary judgment in their favor sua sponte is also
                                                                          9   DENIED.
                                                                         10
                                                                         11          IT IS SO ORDERED.
United States District Court
                               For the Northern District of California




                                                                         12
                                                                         13   Dated: December 20, 2019.
                                                                                                                                  WILLIAM ALSUP
                                                                         14                                                       UNITED STATES DISTRICT JUDGE
                                                                         15
                                                                         16
                                                                         17
                                                                         18
                                                                         19
                                                                         20
                                                                         21
                                                                         22
                                                                         23
                                                                         24
                                                                         25
                                                                         26
                                                                         27
                                                                         28


                                                                                                                              4
